DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-7, 11, 13-15, and 17 are currently pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. US Publication 2011/0213268 (hereinafter Kosaka) in view of Cha US Patent 6,400,983 (hereinafter Cha).
Regarding claim 1, Kosaka discloses a measuring system including: a first housing (element 12, Figure 2) including spaced pairs of foot drive and sense electrodes being adapted to be placed provided in electrical contact with feet of the subject in use (electrodes 14a-b and 15a-b); a second housing (top portion of the device in Figures 1-2, 5 which holds the client device 22, see also [0049] regarding how the client device is held onto the housing) including spaced pairs of hand drive and sense electrodes being adapted to be placed provided in electrical contact with hands of the subject in use (electrodes 25-26 shown in Figure 3 as being spaced from each other and on separate conductive pathways), wherein the second housing includes a support that supports a client device (the support at 81 as well as what is labeled in the annotated figure below which engages with a portion of the bottom of the client device 22), the client device being adapted to be wirelessly connected to the measuring system ([0040] which details the connections shown in Figure 3-7 can be replaced with a wireless connection) and detachable from the second housing (Figure 5 which shows that the device 22 can be removed from the second housing near element 81); at least one signal generator electrically connected to at least one of the drive electrodes to apply a drive signal to the subject ([0013][0034] which mentions driving a signal through the electrodes to the subject to monitor the impedance via element 43); at least one sensor electrically connected to at least one of the sense electrodes to measure a response signal in the subject ([0034] and element 43 which is a circuit board that performs the function of both generating the initial drive signal then performs the sensing where the circuits for signal generation and signal sensing are different physical circuits); and a measuring device processor (element 48) that at least in part receives an indication of a measured response signal from the at least one sensor ([0037] and Figure 3). 
             
    PNG
    media_image1.png
    552
    528
    media_image1.png
    Greyscale

Though Kosaka teaches a second housing that includes the hand drive/sense electrodes they are detachable which would technically make the design a three-part housing. Cha teaches an impedance monitoring device with a housing that can be of a unitary/single housing design (Figures 1C, 2A-B) that includes the electrodes in an upper surface of the second housing (Figures 1C, 2B at elements 5-8 in 1C and 9-12 in 2B). The two designs of having the electrodes permanently attached to the housing and having them be detachable are art recognized equivalents of each other, as per teaching reference (Vogel et al. US 2014/0073983) at Figures 2 and 4, showing both designs. It has also been held by the courts that utilizing a one-piece construction instead of using multiple pieces is a matter of obvious engineering choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) also at MPEP 2144.04V-B). Therefore, it would have been obvious to the skilled artisan before the effective filing date to combine the separate housing and detachable handles of Kosaka into a single unitary housing as taught by Cha as a matter of engineering choice in addition to the designs as being art recognized equivalents of each other. 
Regarding claim 14, Kosaka discloses that the system includes a stand (Figures 1-2 at element 16) including a leg (element 18) that supports the first housing relative to the second housing (Figure 2, where the stand 16 supports the first housing 12).
Regarding claim 15, Kosaka discloses at least one of: the leg is curved so that a centre of the platform is offset from a centre of the base (the top portion above 18 is curved as per Figures 1-2); the leg includes a cavity that receives a lead extending between the first and second housings (element 82, see Figure 7, however this is moot as the device is already wireless as is now claimed).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Cha, and in further view of Masuo et al. US Publication 2007/0038140 (hereinafter Masuo).
Regarding claim 2, Kosaka discloses a system wherein the drive and sense electrodes are spaced apart plates and the foot drive and sense electrodes (electrodes 14a-b and 15a-b) but is silent on the exact spacing. The Applicant has not disclosed any criticality to the wide variety of spacing between the electrodes. As the electrodes are comparable in size (via the Figures 1-2) and show they are to contact the feet in the same locations as per the figures, it would have been an obvious matter of design choice the skilled artisan before the effective filing date to optimize the spacing as desired so long as the electrodes are separated and contact different portions of a user’s foot. 
Kosaka discloses feet contacting electrodes including both sense and drive electrodes (electrodes 14a-b and 15a-b), but is silent on the surface area sizing. As the electrodes are comparable in size (via the Figures 1-2), and show they are to contact the feet, in addition to the Applicant providing no criticality for the sizes/ranges, it would have been an obvious matter of design choice the skilled artisan before the effective filing date to optimize the surface area as desired so long as the electrodes are separated and obtain good contact with the feet in order to provide an impedance measurement when the AC flows across the electrodes. 
Kosaka does not mention that the electrodes are specifically made of metal, though it is the most common type of material. Masuo teaches a physiological monitoring device that includes electrodes that are made of metal ([0376]). It would have been obvious to the skilled artisan before the effective filing date to utilize the material as taught by Masuo with the device of Kosaka as predictable results would have ensued (physiological monitoring via known materials).
Regarding claim 7, Kosaka discloses hand drive and sense electrodes in each pair are plates and at least one of the hand drive and sense electrodes are spaced (electrodes 25-26) but is silent on the exact spacing. The Applicant has not disclosed any criticality to the wide variety of spacing between the electrodes. As the electrodes are comparable in size (via the Figures 1-3) and show they are to contact the hands it would have been an obvious matter of design choice the skilled artisan before the effective filing date to optimize the spacing as desired so long as the electrodes are separated and contact different portions of a user’s hands.
Kosaka further discloses hand contacting electrodes including both sense and drive electrodes (elements 25-26), but is silent on the surface area sizing. As the Applicant again has no criticality for the claimed sizing, and as the electrodes are meant to be held in human hands for performing the exact same task (via the Figures 1-3), it would have been an obvious matter of design choice the skilled artisan before the effective filing date to optimize the surface area as desired so long as the electrodes are separated and obtain good contact with the hands in order to provide an impedance measurement when the AC flows across the electrodes. 
Kosaka does not mention that the electrodes are specifically made of metal, though it is the most common type of material. Masuo teaches a physiological monitoring device that includes electrodes that are made of metal ([0376]). It would have been obvious to the skilled artisan before the effective filing date to utilize the material as taught by Masuo with the device of Kosaka as predictable results would have ensued (physiological monitoring via known materials).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Cha, and in further view of Sato et al. US Patent 5,415,176 (hereinafter Sato).
Regarding claim 4, Kosaka is silent on the raised lip. Sato teaches a body fat measurement device that includes a raised lip that is configured to engage at least a heel of the subject (Figures 2-3 elements 7). It would have been obvious to the skilled artisan at the time of invention to utilize the lip as taught by Sato with the device of Kosaka in order to properly align and place the user’s feet on the first housing.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Cha, and in further view of Suzuki et al. US Patent 7,060,914 (hereinafter Suzuki).
Regarding claim 5, Kosaka teaches a measuring device processor for determining a weight of a subject (elements 41 connected to processor 48, [0004]) and includes load cells (elements 42) but are not mentioned to engage the feet (elements 17 at Figure 2). Suzuki teaches an impedance monitoring device that includes load cells at each feet for determining a weight of a subject (Figures 2-3, elements 31-32 and 41-42). It would have been obvious to the skilled artisan at the time of invention to utilize the load cell location(s) as taught by Suzuki with the device (feet and load cells) of Kosaka as predictable results would have ensued (rearrangement of known parts).
Regarding claim 6, Kosaka discloses a system wherein the first housing includes a rigid internal plate (element 16), and four foot assemblies (elements 17), and though teaches including load cells into the first housing (elements 42) but is silent on the specifics of each foot assembly. Suzuki teaches that each foot assembly includes a load cell mounting on an underside of the plate (element 40); a foot member (Figure 3, unlabeled portion just above load cell 42); and a load cell coupled to the load cell mounting and the foot member so that the load cell deforms upon application of a load to the rigid plate (element 42). It would have been obvious to the skilled artisan at the time of invention to utilize the load cell locations as taught by Suzuki with the device of Kosaka as predictable results would have ensued (rearrangement of parts).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Cha, and in further view of Jensen US Patent 8,545,556 (hereinafter Jensen).
Regarding claim 11, Kosaka is silent on the second housing including a raised portion. Jensen teaches a bioimpedance measuring device that includes a second housing (Figures 1-2) includes a raised portion between each pair of hand drive and sense electrodes (element 2), and wherein the raised portion defining thumb recesses to thereby guide positioning of a subject’s hands relative to each pair of hand drive and sense electrodes in use (Figures 1-3, which shows a thumb recess). It would have been obvious to the skilled artisan at the time of invention to utilize the ridges and grooves of Jensen with the device and electrode positioning of Kosaka in order to insulate the electrodes from direct contact as well as aid in initial hand placement on the second housing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Cha, and in further view of Giovangrandi US Publication 2016/0374618 (hereinafter Giovangrandi).
Regarding claim 13, Kosaka is silent on the client device being a tablet or smartphone. Giovangrandi teaches an impedance monitoring device that includes a client device that is at least one of a tablet and a smartphone ([0066][0070][0130], Figure 1C). It would have been obvious to the skilled artisan before the effective filing date to utilize the more modern client device (tablet) of Giovangrandi with the wireless and removable client device of Kosaka as the two portable devices are art recognized equivalents of each other and connecting either in the second housing of Kosaka would generated comparable results of being able to view the obtained health information.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Cha, and in further view of Chetham et al. US Patent 8,836,345 (hereinafter Chetham).
Regarding claim 17, Kosaka teaches being able to measure impedance as a whole (as mentioned above, see also [0013] which refers to whole body measurements) using four pairs of drive/sense electrodes, but is silent on there being four signal generators and four associated sensors. Chetham specifically mentions utilizing one sensor and one generator per pair of drive/sense electrodes (sensors 118A-B, drive and sense electrodes 113A-B and 115A-B, with generators 117A-B, see Figure 1), but only teaches using two electrode pairs in the system. It would have been obvious to the skilled artisan before the effective filing date to utilize the sensors as taught by Chetham with the device of Kosaka in order to allow the dry electrodes to obtain the impedance signals individually per drive/sense pair. As Kosaka teaches four pairs of drive/sense electrodes, it would have been further obvious to simply apply the teaching of Chetham above to all four pairs instead of what Chetham does (as Chetham only includes two pairs) which would result in four sensors and four generators in the device of Kosaka.
Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
The initial argument regarding the wireless aspect of the client device is found to be unpersuasive. The claim limitation simply requires that a wireless connection exists between it and the measuring system which as cited above, does. Is there also a wired connection, yes at 73, however it was not claimed that the client device is exclusively wireless, only that it is wirelessly connected between it and the measuring system which again is mentioned above. Element 53 can be a wireless connection to the measuring system, and by extension the two components from that claim (client device and measuring system) are in fact adapted to be wirelessly connected to each other. The claim does not bar an additional wired connection at present. Along those same lines, paragraph [0050] specifically details that the cable 73 is also detachable. Having a wireless connection between two components is not the same thing as saying one of those components is wireless.
In the alternate, should the Applicant be inclined to adjust the language to bar the wire at 73 by claiming the client device itself is wireless, it should be mentioned rechargeable batteries are incredibly well-known for providing power to medical devices with such a processor/display.
Regarding the housing being a unitary structure, other motivation to combine was included via the teaching reference Vogel showing explicitly that both designs (single rigid structure versus a detachable set of hand electrodes) were art recognized equivalents. At the end of the day the skilled artisan was well aware of the various pros and cons of both designs as the Applicant suggests, as both designs were well-known before the Applicant’s effective filing date. 
As per the obvious engineering choice, the Examiner was generous given the secondary reference appears to be entirely unnecessary as the interpretation of “single housing” was too narrow to begin with. Given that the art recognized equivalent motivation can stand on its own, there is no reason to adjust the combination. However, given the narrow reading the Examiner initially provided, the secondary reference will be dropped from the rejection altogether as Kosaka anticipates the second housing as claimed. There is no mention that the electrodes are built into the housing in anyway, just that the housing includes such electrodes which clearly Kosaka does have. There is still a single second housing and the hand electrodes are in fact spaced apart. Ina broad interpretation, the electrodes are in fact directly and permanently attached to the housing via the wires 46, thus still part of the single housing. Given that, and the fact that the additional motivation of the two designs being art recognized equivalents was also included as part of the motivational statement renders the Applicant’s argument moot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794